        Case 2:19-cv-00426-SAB     ECF No. 35   filed 06/17/20   PageID.306 Page 1 of 18



 1
 2
 3                                                                             FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

 4
                                                                      Jun 17, 2020
 5                                                                        SEAN F. MCAVOY, CLERK


 6                             UNITED STATES DISTRICT COURT
 7                       EASTERN DISTRICT OF WASHINGTON
 8
 9 TRAVIS PENDELL,
10                Plaintiff,                        NO. 2:19-CV-00426-SAB
11                v.
12 SPOKANE COUNTY, WASHINGTON;                      ORDER GRANTING
13 LARRY H. HASKELL, in both his                    DEFENDANTS’ MOTION TO
14 official capacity as Spokane County              DISMISS
15 Prosecutor and individually; and JOHN F.
16 DRISCOLL, in both his official capacity
17 as Deputy Prosecutor and individually;
18                Defendants.
19
20          The Court held a telephonic motion hearing on June 8, 2020 on Defendants’
21 FRCP 12(c) Motion to Dismiss, ECF No. 27. Plaintiff was represented by Michael
22 Love and Thomas Jarrard. Defendants were represented by Paul Kirkpatrick and
23 Christopher Browning. During the hearing, the Court heard Defendants’ arguments
24 in support of their motion to dismiss and Plaintiff’s arguments against the motion.
25 The Court took the matter under advisement. Having considered the briefing,
26 parties’ oral arguments, and the relevant caselaw, the Court grants Defendants’
27 motion.
28 //

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 1
     Case 2:19-cv-00426-SAB      ECF No. 35     filed 06/17/20   PageID.307 Page 2 of 18



 1                                           Facts
 2        The following facts are taken from Plaintiff’s First Amended Complaint
 3 (FAC). In 1996, Plaintiff was employed as a police officer with the Cheney Police
 4 Department. ECF No. 12 at ¶ 11. In January 1996, Plaintiff conducted a DUI stop
 5 of a suspect. Id. In preparing the police report on the DUI suspect’s arrest, Plaintiff
 6 incorrectly listed himself as the transporting officer when another officer had
 7 actually transported the suspect. Id. In July 1996, at the trial of the DUI suspect,
 8 Plaintiff testified that he had not been the transporting officer. Id. As a result,
 9 Plaintiff was told by his superiors to either resign or face termination for falsifying
10 a police report. Id. Plaintiff chose to resign. Id. Due to the incident, the Cheney
11 Police Chief and Plaintiff’s patrol sergeant encouraged Plaintiff to apply to other
12 departments and promised to give him recommendations. Id.
13        In 1999, Plaintiff was hired by the Spokane County Sheriff’s Office as a
14 fully commissioned law enforcement officer. Id. at ¶ 12. Plaintiff alleges that the
15 Sheriff’s Office had full knowledge during the application, background, and hiring
16 process of the circumstances leading to Plaintiff’s resignation from the Cheney
17 Police Department in 1996. Id.
18        The Spokane County Prosecutor’s Office maintains a policy for creating a
19 Potential Impeachment Disclosure List (“PIDL”), colloquially known as the
20 “Brady list.” Id. at ¶ 13. The County Disclosure Mandate Procedure requires an
21 internal investigation by a law enforcement agency prior to placing an officer’s
22 name on the PIDL. Id.
23        On December 29, 2016, Defendant Driscoll notified Plaintiff that he was
24 being placed on the PIDL due to “a sustained finding of Sheriff’s Office Policy
25 340.5(ae)” for making false or misleading statements in connection with an
26 investigation. Id. at ¶¶ 17-18. Plaintiff alleges that he was placed on the PIDL due
27 solely to the 1996 Cheney incident and that no separate investigation concerning
28

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 2
     Case 2:19-cv-00426-SAB       ECF No. 35    filed 06/17/20   PageID.308 Page 3 of 18



 1 the incident occurred prior to his placement on the PIDL by Defendants. Id. at ¶¶
 2 15-17.
 3        On January 6, 2017, Plaintiff responded to Defendant Driscoll’s notice and
 4 protested the decision to add him to the PIDL because—besides the Cheney
 5 incident—he was aware of only one unfounded complaint against him. Id. at ¶ 19.
 6 Plaintiff alleges that if the 1996 Cheney incident were investigated, it would have
 7 been determined that Plaintiff never violated Office Policy 340.3.5(ae) while
 8 employed at the Sheriff’s Office. Id. at ¶¶ 21-23. Plaintiff further alleges that two
 9 Sheriff’s Office employees—Sheriff Knezovich and Detective Sergeant Hines—
10 testified in unrelated litigation that placement on the PIDL significant impairs a
11 law enforcement officer’s opportunity for promotion and advancement. Id. at
12 ¶¶ 24-26. Plaintiff alleges he did not learn of the harm to his career until December
13 2018, when he learned that Sheriff Knezovich testified that he would not hire or
14 promote an officer who was placed on the PIDL. Id. at ¶ 27.
15        Plaintiff sought removal of his name from the PIDL, but Defendants refused,
16 giving rise to the instant litigation. Plaintiff alleges that he will suffer irreparable
17 harm because he will be denied promotion and advancement during his next
18 opportunity for promotion and placement on the PIDL has caused harm to his
19 professional reputation. Plaintiff also argues that Defendants’ decision to place him
20 on the PIDL violated his due process rights by depriving him of his liberty and
21 property interests in his employment.
22                                      Legal Standard
23          A party may move for judgment on the pleadings after the pleadings are
24 closed, but early enough not to delay trial. Fed. R. Civ. P. 12(c). A motion for a
25 judgment on the pleadings “is properly granted when, taking all the allegations in
26 the non-moving party’s pleadings as true, the moving party is entitled to judgment
27 as a matter of law.” Fajardo v. Cty. of Los Angeles, 179 F.3d 698, 699 (9th Cir.
28 1999). Rule 12(c) motions are functionally identical to a motion brought under

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 3
     Case 2:19-cv-00426-SAB      ECF No. 35    filed 06/17/20   PageID.309 Page 4 of 18



 1 Rule 12(b). Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir.
 2 1989). Rule 12(b)(6) allows a court to dismiss a complaint for failure to state a
 3 claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6).
 4        Dismissal under Rule 12(c) and (b)(6) is only proper if there is either a “lack
 5 of a cognizable legal theory” or “the absence of sufficient facts alleged under a
 6 cognizable legal theory.” Taylor v. Yee, 780 F.3d 928, 935 (9th Cir. 2015);
 7 Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). When
 8 considering a 12(b)(6) motion, the court accepts the allegations in the complaint as
 9 true and construes the pleading in the light most favorable to the non-moving
10 party. Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 588 (9th Cir. 2008). However,
11 this does not require the Court “to accept as true legal conclusions couched as
12 factual allegations.” Parents for Privacy v. Barr, 949 F.3d 1210, 1221 (9th Cir.
13 2020).
14        To survive a motion to dismiss, the complaint must state a claim for relief
15 that is plausible on its face. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is
16 plausible on its face when “the plaintiff pleads factual content that allows the court
17 to draw the reasonable inference that the defendant is liable for the misconduct
18 alleged.” Id. The allegations must be enough to raise the fight to relief above a
19 speculative level. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).
20                                       Discussion
21          The general thrust of Plaintiff’s complaint is that he should not have been
22 placed on the PIDL for the 1996 Cheney incident—which he fully admits
23 occurred—because it happened prior to his employment with the Sheriff’s Office,
24 that a separate and independent investigation should have been conducted prior to
25 his placement on the PIDL, and that he was entitled to notice and an opportunity to
26 respond prior to being placed on the PIDL. Plaintiff also asserts that Defendants
27 failed to follow County policy in placing him on the PIDL. Defendants assert that
28 Plaintiff’s complaint should be dismissed because SCP Haskell and DPA Driscoll

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 4
     Case 2:19-cv-00426-SAB     ECF No. 35    filed 06/17/20   PageID.310 Page 5 of 18



 1 are entitled to absolute prosecutorial immunity and Eleventh Amendment
 2 immunity. Defendants argue that because Defendants Haskell and Driscoll are state
 3 actors, Spokane County cannot be held liable for the decision to place Plaintiff on
 4 the PIDL. Having reviewed the briefing, the parties’ oral arguments, and relevant
 5 case law, the Court grants Defendants’ motion.
 6     1. Claims Against Defendants Driscoll and Haskell
 7           a. Absolute Prosecutorial Immunity
 8        Defendants argue that Defendants Driscoll and Haskell are absolutely
 9 immune from suit because their decision to place Plaintiff on the PIDL was a
10 prosecutorial decision. Plaintiff argues that the placement of an officer is an
11 investigatory or administrative function entitled only to qualified immunity.
12        It has long been settled that a prosecutor is absolutely immune for actions
13 taken in her prosecutorial capacity and is only qualifiedly immune for actions
14 taken in her investigatory or administrative capacity. Buckley v. Fitzsimmons, 509
15 U.S. 259, 273 (1993). Whether a prosecutor was acting in her prosecutorial
16 capacity or some other capacity is determined by “the nature of the function
17 performed, not the identity of the actor who performed it.” Kalina v. Fletcher, 522
18 U.S. 118, 127 (1997); see also Imbler v. Pachtman, 424 U.S. 409, 430 (1976).
19        The official invoking absolute immunity bears the burden of showing that
20 she is entitled to immunity for the function in question. Burns v. Reed, 500 U.S.
21 478, 486 (1993). The duties of a prosecutor in her role as an advocate for the
22 State—including actions preliminary to the initiation of a case—are entitled to
23 absolute immunity. Buckley, 509 U.S. at 272. This includes the professional
24 evaluation of evidence but does not extend to functions normally performed by a
25 detective or a police officer. Id. at 273. A prosecutor’s professional evaluation of a
26 witness is entitled to absolute immunity, “even if that judgment is harsh, unfair, or
27 clouded by personal animus.” Roe v. City & Cty. of San Francisco, 109 F.3d 578,
28 584 (9th Cir. 1997). When arguably administrative tasks are directly connected

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 5
     Case 2:19-cv-00426-SAB      ECF No. 35    filed 06/17/20   PageID.311 Page 6 of 18



 1 with the conduct of a trial and necessarily require legal knowledge and the exercise
 2 of related discretion, absolute immunity is appropriate. Van de Kamp v. Goldstein,
 3 555 U.S. 335, 344-49 (2009). If an official’s conduct is determined to be in her
 4 prosecutorial capacity, she is entitled to absolute immunity even if it would leave a
 5 “genuinely wronged defendant without civil redress against a prosecutor whose
 6 malicious or dishonest action deprives him of liberty.” Imbler, 424 U.S. at 427.
 7        Several courts have considered the specific question before the Court and
 8 have held that the decision to place an officer on a PIDL is a prosecutorial function
 9 entitled to absolute immunity. See, e.g., Neri v. Cnty of Stanislaus District
10 Attorney’s Office, No. 1:10-CV-823-AWI-GSA, 2010 WL 3582575 at *5-6, 8
11 (E.D. Cal. Sept. 9, 2010). Courts have specifically held that the legal determination
12 of what constitutes potential Brady and Giglio material that must be disclosed in a
13 state criminal trial and whether to use an officer as a witness in the future is a
14 prosecutorial function entitled to absolute immunity. Harris v. Chelan Cty.
15 Sheriff’s Dep’t, No. 2:17-CV-0137-JTR, 2019 WL 1923924 at *4 (E.D. Wash.
16 April 30, 2019); Nazir v. Cty. of Los Angeles, CV10-06546-SVW (AGRx), 2011
17 WL 819081 at *8 (C.D. Cal. Mar. 2, 2011).
18        Defendants Driscoll and Haskell are entitled to absolute prosecutorial
19 immunity for the decision to place Deputy Pendell on the PIDL. As other courts
20 have recognized, the decision to place Plaintiff on the PIDL involves the exercise
21 of legal knowledge and discretion and is necessary for prosecutors to comply with
22 their constitutional duties under Brady v. Maryland. Harris, 2019 WL 1923924 at
23 *4; Nazir, 2011 WL 819081 at *8; Neri, 2010 WL 3582575 at *5-6, 8. Defendants’
24 decision to place Plaintiff on the PIDL was therefore within their prosecutorial
25 capacities and they are entitled to absolute immunity.
26        Plaintiff’s arguments that Defendants are not entitled to absolute immunity
27 fail for several reasons. First, Plaintiff points to Wash. Rev. Code 36.27.010 as
28 evidence that placing an officer on a PIDL is not within a prosecutor’s duties as a

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 6
     Case 2:19-cv-00426-SAB     ECF No. 35    filed 06/17/20   PageID.312 Page 7 of 18



 1 matter of state law. Although this is not a specific enumerated duty under state law,
 2 this function plainly falls within duties that are enumerated, such as prosecuting
 3 criminal actions. Wash. Rev. Code 36.27.020(4). Indeed, under Washington law
 4 prosecutors have an affirmative constitutional duty to disclose potential
 5 impeachment evidence and ensure that an accused is afforded a fair trial. See State
 6 v. Haga, 8 Wash. App. 481, 493 (1973). Thus, the decision of whether any given
 7 evidence should be disclosed is within a prosecutor’s role as an advocate for the
 8 State. Second, Plaintiff argues that Defendants are not entitled to absolute
 9 immunity because they did not follow County policy for placing Plaintiff on the
10 PIDL. He attempts to distinguish from the cases cited above on these grounds.
11 However, this argument fails because absolute immunity applies in every instance
12 where a prosecutor was acting in a prosecutorial capacity, even if a genuinely
13 wronged defendant is left without civil redress. Imbler, 424 U.S. at 427. Even if
14 Driscoll and Haskell did not follow County policy, and even if that decision
15 deprived Plaintiff of his due process rights, they are entitled to absolute immunity
16 because the decision to place Plaintiff on the PIDL is a prosecutorial function.
17 Imbler, 424 U.S. at 427.
18        Defendants Driscoll and Haskell are entitled to absolute prosecutorial
19 immunity and, accordingly, the Court grants Defendants’ motion.
20           b. Eleventh Amendment Immunity
21        Defendants Driscoll and Haskell also argue they are entitled to immunity
22 under the Eleventh Amendment because they were acting as state officials when
23 they placed Deputy Pendell on the PIDL. In response, Plaintiff argues that
24 Defendants were acting as county officials because they were not acting within
25 their prosecutorial functions and because they acted unlawfully when they placed
26 Plaintiff on the PIDL.
27        The Eleventh Amendment bars actions for damages against state officials
28 sued in their official capacities unless the State has waived its immunity or

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 7
     Case 2:19-cv-00426-SAB      ECF No. 35    filed 06/17/20   PageID.313 Page 8 of 18



 1 Congress has abrogated its immunity under Section 5 of the Fourteenth
 2 Amendment. Will v. Michigan Dep’t of State Police, 491 U.S. 58, 65, 71 (1989).
 3 Whether a state or state official is immune from suit under the Eleventh
 4 Amendment is a question of law. Romano v. Bible, 169 F.3d 1182, 1185 (9th Cir.
 5 1999). For suits against state officials in their personal capacities, the plaintiff need
 6 only show that the official acted under color of state law and deprived the plaintiff
 7 of a federal right; the plaintiff need not allege anything more to avoid the Eleventh
 8 Amendment. Id. at 1185-86.
 9        Where an official is both a state official and a county official, state law
10 governs whether an officer is a state official or a county official in a given
11 situation. Ceballos v. Garcetti, 361 F.3d 1168, 1182 (9th Cir. 2004), rev’d and
12 remanded on other grounds, 547 U.S. 410 (2006); Weiner v. San Diego Cty., 210
13 F.3d 1025, 1028 (9th Cir. 2000). Courts have repeatedly found that district
14 attorneys are state officers when exercising their prosecutorial functions and are
15 therefore entitled to Eleventh Amendment immunity for suits for damages in their
16 official capacities. Weiner, 210 F.3d at 1030; Harris, 2019 WL 1923924 at *4. In
17 addition, the factors considered in determining whether a prosecutor is entitled to
18 absolute immunity are the same factors considered in determining whether
19 Eleventh Amendment immunity applies. Neri, 2010 WL 2582575 at *5. Thus,
20 absolute prosecutorial immunity cases may guide Eleventh Amendment immunity
21 cases, and vice versa. Id.
22        Defendants Haskell and Driscoll are entitled to Eleventh Amendment
23 immunity. They were acting in their prosecutorial capacity when they placed
24 Plaintiff on the PIDL, and therefore were acting as state officials, not county
25 officials. See Harris, 2019 WL 1923924 at *5. Furthermore, Washington law
26 recognizes that a prosecutor is a state actor when prosecuting criminal actions and
27 taking steps towards prosecuting a criminal action. Wash Rev. Code 36.27.020(4);
28 cf. Haga, 8 Wash. App. at 493 (1973) (noting that the prosecutor, as a quasi-

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 8
     Case 2:19-cv-00426-SAB     ECF No. 35    filed 06/17/20   PageID.314 Page 9 of 18



 1 judicial state officer, has an affirmative duty to disclose Brady evidence and assure
 2 that an accused is afforded a fair trial). Accordingly, claims for damages against
 3 Defendants Haskell and Driscoll in their official capacities are barred by the
 4 Eleventh Amendment.
 5        Insofar as Plaintiff seeks injunctive relief requiring Defendants to remove
 6 him from the PIDL, the Court does not have authority to grant such relief. Plaintiff
 7 is correct that the Eleventh Amendment does not bar suits against state actors for
 8 prospective injunctive relief. Ex Parte Young, 209 U.S. 123, 159-60 (1908).
 9 Injunctions limiting government functions are generally only permitted in
10 extraordinary circumstances. Rizzo v. Goode, 423 U.S. 362, 379 (1976); M.S. v.
11 Brown, 902 F.3d 1076, 1089-90 (9th Cir. 2018). Where a plaintiff requests that a
12 federal court enjoin a state criminal proceeding, injunctive relief is warranted only
13 if there is a “pervasive pattern…flowing from a deliberate plan by the named
14 defendants” to unconstitutionally harm the plaintiff. Thomas v. Cty. of Los Angeles,
15 978 F.2d 504, 508 (9th Cir. 1992).
16        Defendants Driscoll and Haskell placed Plaintiff on the PIDL in an apparent
17 effort to comply with their constitutional duties under Brady v. Maryland and
18 Giglio v. United States. Absent evidence of a deliberate plan to act
19 unconstitutionally—and even if they failed to follow Spokane County policies for
20 placing an officer on the PIDL—there are no grounds to grant Plaintiff the extreme
21 relief he seeks here. See Lackey v. Lewis Cty., No. C09-5145RJB, 2009 WL
22 3294848 at *14 (W.D. Wash. Oct. 9, 2009). Accordingly, Plaintiff is not entitled to
23 injunctive relief requiring Defendants to remove him from the PIDL.
24           c. Plaintiff’s Due Process Claims
25        Plaintiff’s FAC alleges that Defendants deprived him of his property and
26 liberty interests in his employment and professional reputation by placing him on
27 the PIDL without proper process. Specifically, Plaintiff asserts that he has a
28 property interest in continued, unimpaired employment, including promotions that

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 9
     Case 2:19-cv-00426-SAB     ECF No. 35    filed 06/17/20   PageID.315 Page 10 of 18



 1 he would be eligible for in the future that he alleges are not available to him by
 2 virtue of being placed on the PIDL. Defendants argue that Plaintiff’s FAC should
 3 be dismissed because he fails to state a due process claim against Defendants
 4 Driscoll and Haskell. Defendants argue they are entitled to judgment as a matter of
 5 law because neither of them deprived Plaintiff of his due process rights because he
 6 has not faced any adverse employment consequences as a result of his placement
 7 on the PIDL.
 8        Procedural due process makes it unconstitutional for the government to
 9 deprive a person of a constitutionally protected interest without first giving due
10 process of law. Zinermon v. Burch, 494 U.S. 113, 125 (1990). To determine
11 whether a plaintiff was entitled to due process, the Court must determine whether a
12 liberty or property interest exists in the first place and whether Defendants
13 interfered with that interest. Ky. Dep’t of Corr. v. Thompson, 490 U.S. 454, 460
14 (1989). If the court determines that Defendants did interfere with a constitutionally
15 protected interest, only then does it consider whether the procedures accompanying
16 that interference were constitutionally sufficient.
17                  i. Property Interest Claim
18        Deprivation of a contract benefit—such as employment—does not
19 automatically give rise to a property interest protected by the Due Process Clause.
20 Portman v. Cty. of Santa Clara, 995 F.2d 898, 905 (9th Cir. 1993). Government
21 employees can have a protected interest in their continued employment if they
22 have a legitimate claim to tenure or if the terms of employment make it clear that
23 the employee can be fired only for cause. Blantz v. Cal. Dep’t of Corr. & Rehab.,
24 Div. of Corr. Health Care Servs., 727 F.3d 917, 922 (9th Cir. 2013). In general,
25 there is a strong presumption that a public employee be given some form of notice
26 and opportunity to be heard before being deprived of a property or liberty interest.
27 Vanelli v. Reynolds Sch. Dist., 667 F.2d 773, 778 (9th Cir. 1982). However, the
28 employee’s expectation must be rooted in some source of state law giving her a

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 10
     Case 2:19-cv-00426-SAB     ECF No. 35    filed 06/17/20   PageID.316 Page 11 of 18



 1 claim to continued employment, not merely a unilateral expectation that it would
 2 continue. Blantz, 727 F.3d at 924. Thus, the prospect of a promotion does not give
 3 rise to such an entitlement, and the fact that a person was not promoted is not
 4 grounds for a due process property claim. Nunez v. City of Los Angeles, 147 F.3d
 5 867, 871-72 (9th Cir. 1998).
 6        Insofar as Plaintiff alleges a property interest in continued “unimpaired”
 7 employment with the Spokane County Sheriff’s Office. ECF No. 12 at 7-8, 12, his
 8 claim fails as a matter of law Although Plaintiff is correct that he has a property
 9 interest in continued employment under Washington law, see Wash. Rev. Code
10 41.14.120, he is incorrect that this provision gives him an entitlement to future
11 promotions. By its terms, the protections of Wash. Rev. Code 41.14.120 are
12 triggered by removal, suspension, demotions, or discharge. See also Payne v.
13 Mount, 41 Wash. App. 627, 633 (1985). Placement on the PIDL does not amount
14 to removal, suspension, or demotion. Plaintiff continues to be employed by the
15 Spokane County Sheriff’s Department and has not been terminated or demoted
16 since his placement on the PIDL. Furthermore, the Court is unaware of—and
17 Plaintiff fails to cite to any cases in support of his position—any law that would
18 give a person a right to “unimpaired” employment. The fact that Plaintiff may be
19 passed over for promotions in the future is not sufficient to create a property
20 interest that would trigger due process protections. Because Plaintiff does not have
21 an entitlement to future promotions and he has not been suspended, demoted, or
22 otherwise removed from his position with the Sheriff’s Office, he has not suffered
23 a deprivation of a constitutionally protected property interest and is not entitled to
24 notice and an opportunity to respond.
25                  ii. Liberty Interest Claim
26        Plaintiff also claims a liberty interest in his occupation. The Due Process
27 clause does recognize such an interest if a public employer terminates an employee
28 and, in doing so, makes a charge that might seriously damage the employee’s

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 11
     Case 2:19-cv-00426-SAB     ECF No. 35    filed 06/17/20   PageID.317 Page 12 of 18



 1 standing or impose a stigma on him that prevents him from taking advantage of
 2 other employment in his chosen profession. Blantz, 727 F.3d at 925 (quoting
 3 Tibbets v. Kulongoski, 567 F.3d 529 (9th Cir. 2009)). However, the protections of
 4 due process are not triggered if the employer’s stigmatizing statements merely
 5 reduce the employee’s economic returns or diminish his prestige within the
 6 profession; rather, the employee must be permanently excluded from his chosen
 7 profession. Id. Charges that carry the stigma of moral turpitude may implicate a
 8 liberty interest, but charges of general incompetence or an inability to get along
 9 with others do not. Portman, 995 F.2d at 907. The mere fact that the charges may
10 be unfair or untrue does not automatically give rise to a constitutional claim,
11 though they may give rise to a state law defamation claim. However, in general,
12 the right or status at issue must be “distinctly altered or extinguished” in order to
13 trigger the protections of the Due Process Clause. Paul v. Davis, 424 U.S. 693,
14 711-12 (1976).
15        In order to show that a liberty interest has been deprived, the plaintiff must
16 satisfy the “stigma-plus” test. Vanelli, 667 F.2d at 778. This can be accomplished
17 in two ways. Hart v. Parks, 450 F.3d 1059, 1070 (9th Cir. 2006). First, the plaintiff
18 could show that the injury to his reputation occurred in connection with the
19 deprivation of some other federally protected right. Id. Second, the plaintiff could
20 show that the injury to his reputation caused the denial of the federal protected
21 right. Id. Whichever route the plaintiff takes, however, he must show that “the
22 accuracy of the charge is contested”, that there is “some public disclosure of the
23 charge”, and the charge “is made in connection with the termination of
24 employment or the alteration of some right or status recognized by state law.”
25 Vanelli, 667 F.2d at 777-78.
26        Plaintiff argues that Defendants violated his liberty interest in his
27 employment and professional reputation when they placed him on the PIDL. ECF
28 No. 12 at 12. In particular, he argues that he is entitled to a hearing due to the

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 12
     Case 2:19-cv-00426-SAB     ECF No. 35    filed 06/17/20   PageID.318 Page 13 of 18



 1 “stigmatizing effect of being placed on the PIDL,” which he argues prevents him
 2 from seeking advancement and similar employment in other police departments.
 3 Id. However, Plaintiff has not demonstrated that he would, in fact, be deprived of
 4 all employment in his field by virtue of his placement on the PIDL. Indeed, if
 5 Plaintiff has shown any damage to his reputation, it has only deprived him of
 6 prestige and future possibilities of promotions and advancement. This is
 7 insufficient to make out a liberty interest claim, and therefore Plaintiff is not
 8 entitled to the process he desires.
 9        Furthermore, Plaintiff has failed to satisfy the “stigma-plus” test. As a
10 preliminary matter, Plaintiff fails because he does not contest the validity of the
11 charge against him—that he falsified a police report while employed with the
12 Cheney Police Department—and the charge was not made in connection with
13 termination from employment. Vanelli, 667 F.2d at 777-78. To the contrary,
14 Plaintiff fully admits in his First Amended Complaint and throughout his briefing
15 that he did in fact falsify a police report while with the Cheney Police Department
16 by incorrectly listing himself as a transporting officer when he was not. Insofar as
17 Plaintiff argues placement on the PIDL damaged his reputation, his claim sounds
18 in defamation law, not in federal constitutional law.
19        Plaintiff urges the Court to adopt a conception of due process that would
20 create a due process violation for adverse employment decisions short of
21 termination, arguing that Paul v. Davis, 424 U.S. 693 (1976), should not be
22 narrowly read to apply strictly to termination cases. The Court is not persuaded the
23 Supreme Court intended to expand its due process jurisprudence to cover all
24 adverse employment decisions in the context of liberty interest claims, given
25 language in subsequent caselaw from the Ninth Circuit that is specific to
26 employment termination. Indeed, in Vanelli, Tibbets, and other opinions, the Ninth
27 Circuit’s analysis and language was specific to the context of termination, and even
28 in Davis, the Court noted that injury to reputation alone, apart from some other

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 13
     Case 2:19-cv-00426-SAB     ECF No. 35    filed 06/17/20   PageID.319 Page 14 of 18



 1 injury to another interest, is insufficient to make out a due process violation.
 2 Indeed, insofar as courts have recognized a possible due process right for
 3 employment decisions short of termination, courts still require that the alteration be
 4 “of some right or status recognized by state law.” Vanelli, 667 F.2d at 778
 5 (emphasis added). As discussed above, Plaintiff has not been deprived of some
 6 right recognized by state law and, even if a claim did arise short of termination,
 7 Plaintiff’s argument fails because he has not been deprived of a right or status
 8 recognized by state law.
 9        In addition, the fact that a liberty interest deprivation occurs only when an
10 employee is unable to take advantage of other employment opportunities cuts
11 against Plaintiff’s preferred reading. If an employee has not been fired, it follows
12 then that he is still free to take advantage of employment opportunities in his
13 chosen field, i.e. his current employment. Speculation that Plaintiff might not be
14 able to find a new job, absent more concrete evidence, is insufficient to meet this
15 standard. Accordingly, Plaintiff has not suffered an unconstitutional deprivation of
16 his liberty interest in his professional reputation or employment.
17     2. Claims Against Spokane County
18        Defendants next argue that Plaintiff’s claims against Spokane County fail
19 because Defendants Driscoll and Haskell were state actors—and therefore any
20 wrongdoing on their part cannot be attributed to the county—and because Plaintiff
21 has failed to show that the County itself violated Plaintiff’s rights.
22        By its terms, counties are not entitled to sovereign immunity under the
23 Eleventh Amendment. If an official is entitled to Eleventh Amendment immunity,
24 the County cannot be held liable for the official’s acts. Ceballos, 361 F.3d at 1182.
25 Because Defendants Haskell and Driscoll are entitled to Eleventh Amendment
26 immunity, the County cannot be held liable for their acts and Plaintiff fails to state
27 a claim against it.
28

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 14
     Case 2:19-cv-00426-SAB     ECF No. 35    filed 06/17/20   PageID.320 Page 15 of 18



 1        Plaintiff also fails to state a claim against Defendant Spokane County in its
 2 own right. A municipality like a county is a person for purposes of § 1983. Monell
 3 v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 690 (1978). In order to state a
 4 claim against a municipality, the plaintiff must show that the municipality’s own
 5 unconstitutional or illegal policies caused him harm. Id. A municipality may not be
 6 held liable under a theory of respondeat superior; instead, a municipality may be
 7 held liable for the actions of an employee or agent only if they were executing the
 8 municipal policy or custom. Id. at 694.
 9        A plaintiff can prove an unconstitutional policy or custom through the
10 existence of actions by the municipal legislative body, the actions by municipal
11 agencies or boards that exercise authority delegated to them by the municipal
12 legislative body, the actions by those with final decision-making authority for the
13 municipality, or by demonstrating a government policy of inadequate training or
14 supervision. Pembaur v. City of Cincinnati, 475 U.S. 469, 480-84 (1986); City of
15 Oklahoma City v. Tuttle, 471 U.S. 808 (1985). Individuals with final decision-
16 making authority must derive their authority from the municipal legislature or be
17 delegated that authority from higher officials; it is not enough that the employee
18 has discretion in the discharge of her duties. Pembaur, 475 U.S. at 483. Whether an
19 unconstitutional policy or custom exists is a determination of state and local law
20 for the judge to decide. City of St. Louis v. Praprotnik, 485 U.S. 112, 123 (1988).
21 An individual who is a state official for purposes of Eleventh Amendment
22 immunity—rather than a local official—generally is not a final decision-maker for
23 the local government. See, e.g., McMillan v. Monroe Cty., 520 U.S. 781, 788
24 (1997) (finding that a sheriff acting in his law enforcement capacity on behalf of
25 the State is not a final decision-maker for the county).
26        Plaintiff’s First Amended Complaint does not make any direct claims
27 against Spokane County or any claims that the County maintained an
28 unconstitutional policy or custom. It appears that Plaintiff’s theory of liability

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 15
     Case 2:19-cv-00426-SAB     ECF No. 35    filed 06/17/20   PageID.321 Page 16 of 18



 1 hinges on attributing Defendant Haskell and Driscoll’s alleged wrongdoing to the
 2 County. Insofar as Plaintiff argues Pembaur applies because Defendants Haskell
 3 and Driscoll had final decision-making authority in choosing who was placed on
 4 the PIDL, ECF No. 30 at 17-18, this argument fails because Plaintiff does not
 5 actually show that they had such authority. What Plaintiff does show is that
 6 Defendants had some discretion in placing officers on the PIDL and they allegedly
 7 failed to follow County policy, but this is insufficient to show municipal liability.
 8 That Plaintiff alleges that Defendants Haskell and Driscoll had discretion in
 9 implementing County policy, but not in setting policy themselves, is also fatal to
10 his argument that the County is liable under Pembaur. Accordingly, Plaintiff fails
11 to state a claim against Spokane County and Defendant’s motion to dismiss it is
12 granted.
13     3. State Law Claims and Statute of Limitations
14        Finally, Defendants argue that Plaintiff’s state law defamation and false light
15 claims are outside the applicable statute of limitations and must be dismissed. In
16 response, Plaintiff argues that the discovery rule applies to these claims and that
17 his state law claims are not time barred. Specifically, Plaintiff argues that he did
18 not learn of the harm to his reputation caused by his placement on the PIDL until
19 November 27, 2018.
20        Under Washington law, defamation and false light claims have a two-year
21 statute of limitations. Wash. Rev. Code 4.16.100; Eastwood v. Cascade Broad.
22 Co., 106 Wash.2d 466, 474 (1986) (finding that “because of the duplication
23 inherent in false light and defamation claims…a false light invasion of privacy
24 claim is governed by the two-year statute of limitations for libel and slander.”).
25 The statute of limitations accrues at the time of the tortious act or omission.
26 Milligan v. Thompson, 90 Wash. App. 586, 592 (1998). However, the statute of
27 limitations may be tolled if the discovery rule applies. 1000 Va. Ltd. P’ship v.
28 Vertecs Corp., 158 Wash.2d 566, 575-76 (2006). The discovery rule provides that

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 16
     Case 2:19-cv-00426-SAB      ECF No. 35    filed 06/17/20   PageID.322 Page 17 of 18



 1 a cause of action accrues when the plaintiff discovers—or in the reasonable
 2 exercise of diligence should discover—all the elements of the cause of action. Id.
 3        Plaintiff argues that placement on the PIDL constitutes defamation because
 4 it suggests that he violated Spokane County policy while employed as a Spokane
 5 County deputy Sheriff. Plaintiff argues that he was not aware of the harm to his
 6 reputation until December 2018, when Sheriff Knezovich testified in separate
 7 litigation that he would not hire or promote someone on the PIDL. However, this
 8 argument does not comport with Plaintiff’s actual response to being notified of his
 9 placement on the PIDL. The First Amended Complaint shows that Plaintiff was
10 notified by Defendant Driscoll on December 29, 2016, that he was going to be
11 placed on the PIDL. Plaintiff responded to that letter on January 6, 2017, stating
12 that his personnel file contained a true and complete disclosure of any information
13 that would have prevented him from receiving his employment and commission
14 and that he objected to the decision placing him on the list. ECF No. 12 at 6. Based
15 on this response, Plaintiff knew or should have known that his reputation may have
16 been damaged by placement on the PIDL. The fact that Plaintiff objected to being
17 placed on the list, in particular, suggests that he did in fact appreciate the potential
18 damage to his reputation.
19        Even if the statute of limitations was tolled while he submitted a Notice of
20 Tort Claim, at the very latest the statute of limitations on all three of Plaintiff’s
21 state law claims accrued on March 4, 2019. Plaintiff did not file this action until
22 December 20, 2019. Absent other arguments for why the statute of limitations
23 could have been tolled, Plaintiff’s defamation, defamation per se, and false light
24 claims are untimely and are dismissed.
25 //
26 //
27 //
28 //

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 17
     Case 2:19-cv-00426-SAB     ECF No. 35   filed 06/17/20   PageID.323 Page 18 of 18



1         Accordingly, IT IS HEREBY ORDERED:
2         1. Defendants’ FRCP 12(c) Motion to Dismiss, ECF No. 27, is GRANTED.
3 All claims against Defendants are dismissed.
4         IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
5 this Order, to provide copies to counsel, enter judgment in Defendants’ favor and
6 against Plaintiff, and close the file.
7         DATED this 17th day of June 2020.
8
9
10
11
12
13                                                     Stanley A. Bastian
                                                    United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER GRANTING DEFENDANTS’ MOTION TO DISMISS * 18
